NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 UNITED STATES Of AMERICA,

                                Plaintiff,                              OPINION & ORDER
                       V.
                                                                        2:1 4-cr-00646 (WHW)
 RAYMOND RAPUANO,

                                Defendant.



Walls, Senior District Judge

       Petitioner Raymond Rapuano was indicted on allegations he provided bribe payments to

individuals associated with the New Jersey Transit to secure landscaping contracts for his

business. See ECF No. 1. On July 24, 2014, Rapuano pled guilty to a violation of 1$ U.S.C.         §

666(a)(2). ECF No. 5. On November 3, 2015, Rapuano was sentenced to a probation term of four

years with nine months of home confinement. See ECF Nos. $ and 9. Rapuano now moves to

terminate his probation early pursuant to 18 US.C.   §   3564(c). For the reasons that follow,

Defendant’s motion is denied.

       A motion for early termination of probation pursuant to 18 US.C.       §   3564(c) “expressly

require{s] consideration of 3553(a) factors.” United States v. Floyd, 491 F. App’x 331, 333 (3d

Cir. 2012). “The factors in 1$ U.S.C.   § 3553(a) are:   (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just punishment,

to afford adequate deterrence, to protect the public from further crimes of the defendant, and to

provide the defendant with correctional treatment; (3) the kinds of sentences available; (4) the
                                                                                                  s
kinds of sentence and the sentencing range established for defendants with similar characteristic
NOT FOR PUBLICATION


under the applicable Sentencing Commission guidelines and policy statements; (5) any pertinent

policy statement of the Sentencing Commission in effect on the date of sentencing; (6) the need

to avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct; and (7) the need to provide restitution to any victims of the

offense.” United States v. Vene, No. CR 14-0612, 2017 WL 5140512, at *1 (D.N.J. Nov. 6,

2017) (internal quotations omitted). The sentencing court must determine that “such action is

warranted by the conduct of the defendant released and the interest of] ustice.” United $tates v.

Lame, 404 F. App’x 571, 572 n. 1 (3d Cir. 2010) (quoting 18 U.S.C.      §   3583(e)(1)).

       Petitioner Rapuano requests early termination “primarily due to the excessive

administrative burden” of probation. ECF No. 12 at 1. Mr. Rapuano says that he is responsible

“for maintaining a family home in Killington, Vermont,” which requires his attention “for

inspections and to perform or oversee aspects of the construction.” Id. at 1-2. Mr. Rapuano’s

high school daughter will also be considering the University of Vermont for college, and

Petitioner plans to bring her to the school for visits. Id. at 2. Mr. Rapuano also states he was

advised by his Probation Officer, Mr. Jamel H. Rucks-Dorsey, “to approach the Court for future

requests to travel to Vermont to request a blanket travel pass, with the consent of his Office that

such a pass be granted.” Id. The Probation Office apparently “consents to issuance of such a

travel pass if the Court determines not to terminate probation early.” Id.

        As this Court has found in similar cases, “Defendant did not serve time in prison for the

felony he pled to, and instead his sole non-monetary punishment was [four] years of probation,

of which he has served more than three. Probation ensures Defendant is a productive and law

abiding member of society by allowing the Probation Office to periodically check in on his

progress, and the Court does not believe Defendant has made the requisite showing that warrants



                                                  2
NOT FOR PUBLICATION


his probation to be terminated.” See US. v. &aden, No. 2:13-cr-00$19-WHW (D.N.J. October 9,

201$). The same is true here. Defendant’s motion for early termination of probation is denied.

However, it is hereby ORDERED that Petitioner is permitted to travel to and from Vermont

during the remaining term of his probation so long as he provides advance notice to the

Probation Office.




DATE:/


                                                             [5
                                                          d States District Court Judge




                                                 3
